The opinion of the court was delivered by
Read, J.
— The real question in this case is, whether the railroad company possess the power, under their charter,' to build this branch road. The propriety of the location is not called in question by the appellants, who had passed an ordinance approving of it. This leads us to an examination of the act to incorporate the Pennsylvania Railroa.d Company of the 13th of April 1846, and its supplements. The 11th section authorized the president and directors of the company to construct a railroad with such branches or lateral roads as thereinafter mentioned, beginning at the western terminus of the Harrisburg, Portsmouth, Mountjoy and Lancaster Railroad, in the borough of Harrisburg, and thence by a direct practicable route, and terminates at such point or points in, at, or near the city of Pittsburgh or other place in the county of Allegheny, with authority to extend said road or a branch thereof to the town or harbour of Erie, in the county of Erie, as to the said president and directors may seem most advantageous or expedient. By the 5th section of the Act of 27th of March 1848, the said road shall terminate at or near the city of Pittsburgh. The road, therefore, or rather the main line thereof as authorized was intended, with roads already in operation, to connect the cities of Philadelphia and Pittsburgh, which were only central corporations, about each of which were clustered several other municipalities, and forming together, as in the case of London, the commercial emporiums of Philadelphia and Pittsburgh. In the one instance, these are all now consolidated into one great city, which must- soon be the case with the other.
The last clause of the 17th section makes provision for the branches or lateral roads mentioned in the 11th section in the following manner: “ And it shall be lawful for the said company in the manner and subject to the conditions and provisions hereinbefore provided in relation to the main line of their railroad, by this act authorized to be made, to make such lateral railroads or branches, leading from the main line of their said railroad to such convenient place or points in either of the counties, into or through which the said main line of their road may pass, as the president and directors may deem advantageous and suitable to *359promote the convenience of the inhabitants thereof, and the interests of the said company.”
These branches or lateral railroads within the space of the counties mentioned, depend upon the discretion of the president and directors, who are made the judges of the convenient place or points to which they are to be led, and also of their advantages, and whether they are suited to promote the convenience of the inhabitants of such counties, and the interests of the company. If these terms are fully complied with, then in making such branches or lateral railroads the company have, or using the language of the act, the president and directors have, exactly the same power and authority as they possess and can exercise in constructing their main line. The branches and the main line in these respects are placed on the same footing.
The question then narrows itself down to what are the powers of the company in constructing the main line of their road ? They are by the original act not to pass through any burying-ground or place of public worship, or any dwelling-house, without the consent of the owner or owners thereof. By the 3d section of the Act of 27th March 1848, the word dwelling-house is construed only to extend to homesteads in possession and occupancy of the owner or owners, and shall not extend to dwellings kept for rent, full compensation to be made to the owners of such buildings for all damages, to be ascertained as in other cases. By the same act the county of Allegheny and the cities of Pittsburgh and Allegheny, and the municipal corporations in the county of Philadelphia, were authorized to subscribe to the stock of the company, and the subscription by the city of Philadelphia was validated. What is now the city of Philadelphia subscribed $5,000,000, and Allegheny county $1,000,000, to the stock of the company, the last subscription being made under a recommendation from a county convention of the citizens that the railroad company should establish the terminus of their road within the limits of the city of Pittsburgh. This was accordingly done by the company.
The fifth section points out the course to be taken in changing the site of any turnpike or public road; and the first section of an Act of 12th April 1851, directs that this shall be so construed as to include the streets, lanes, and alleys in any town, city, or borough through which it may pass.
The cardinal object of the company has been to make Pittsburgh a great railroad centre, within whose limits all the railroads approaching it should connect with the Pennsylvania Railroad, a measure beneficial to the company and most advantageous to all the inhabitants of our western metropolis. The connection is complete between the Pittsburgh, Fort Wayne, and Chicago *360Railroad, and the main line by a viaduct across the Allegheny, and it seems singular that there should be any objection to a similar connection between the Pittsburgh and Steubenville Railroad, in South Pittsburgh, and the Pennsylvania Railroad, by another viaduct across the Monongahela. Such a branch, therefore, from the main line in Pittsburgh crossing the Monongahela and running up to the Pittsburgh and Steubenville road, is within the very words and spirit of the 17th section, and the route which has been approved by the complainants is clearly the most advantageous and best suited to promote the convenience of the inhabitants and the interests of the company.
It is clear, therefore, that the company have the power to mate this branch, and that its speedy completion will greatly benefit the community. Transhipment of freight or passengers occasions delay and expense, and great dissatisfaction. The Pennsylvania Railroad Company is now the real owner of the main line of canal navigation, and of the railroads from Pittsburgh to the Delaware river, and when the connection is complete with the Steubenville road and with the road at Philadelphia leading to New York, there will be an uninterrupted line of travel by land from Cincinnati to the latter city. The time cannot be far distant when the public convenience will force Pittsburgh and its sister city and their surrounding boroughs and municipalities to consolidate themselves into one great city, governed by one municipal legislature and one executive head. Its citizens will then regard with astonishment the local jealousies of the north and south banks of the two streams which here unite and form the great river Ohio.
From what we have said it is apparent that we do not think. the city of Pittsburgh has any right to control the defendants in the exercise of this power, particularly as they have adopted the very plan for the construction of the branch which the plaintiffs approve. This being our opinion, it is unnecessary to discuss the collateral matters which have been pressed upon us, except to remark that the large expenditure already made on this branch is a strong additional reason to prevent any interference with it at this time, especially after the legislative recognition of it by the Act of 23d April 1864.
Decree affirmed at the costs of the appellants.